—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered August 8, 2000, convicting him of manslaughter in the first degree and reckless endangerment in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]).
Further, the defendant was not denied the effective assistance of counsel (see People v Lane, 60 NY2d 748 [1983]; People v Vargas, 150 AD2d 513 [1989]). Florio, J.P., Krausman, Goldstein and Townes, JJ., concur.